DETAILED ACTION
	This office action is in response to the amendment filed on January 25, 2022.  In accordance with this amendment, claims 5, 7, 9, and 10 have been amended, while claims 1-4, 6, and 8 have been formally canceled.
Claims 5, 7, 9, and 10 remain pending, with claim 5 as the sole independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 1-4 (Group I) have been formally canceled), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which has been received on January 27, 2022 (the CN ‘466.8 document).

Allowable Subject Matter
Claims 5, 7, 9, and 10 are allowed.  Claim 5 is the sole independent claim and has been amended into condition for allowance on January 25, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Zhang CN ‘682; Kippenberg US ‘606) does not expressly teach or reasonably suggest, in combination, the claim amendments added to claim 5 on January 25, 2022.  The Examiner must consider the scope of amended claim 5 in the context of the original specification and drawings.  For these reasons, the Examiner is unable to present a prima facie case of obviousness to amended claim 5 under the requirements under 35 U.S.C. 103 for obviousness.  Claims 7, 9, and 10 are allowable at least as being dependent from claim 5.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-10), filed January 25, 2022, with respect to the claim amendments to at least independent claim 5, have been fully considered and are persuasive.  Based on the narrowing amendments to the claims, all prior art rejections mailed on December 8, 2021 have been withdrawn.  Claims 5, 7, 9, and 10 now serve to create a patentable distinction over the closest prior art of the current record.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 31, 2022